Dr. Henry Foley, Director Department of Social Services 1575 Sherman Street Denver, Colorado  80203
Dear Dr. Foley:
In a recent memorandum to this office, Robert Husson, Secretary of the Colorado State Board of Social Services, raised a question regarding interpretation of the ten-day filing requirement in C.R.S. 1973, 24-4-103(11)(d), as amended. The subsection provides in relevant part as follows:
     Each rule adopted on or after September 1, 1977, together with the attorney general's opinion rendered in connection therewith, shall be filed pursuant to subsection (12) of this section within ten days thereafter with the secretary of state for publication in the Colorado register.
QUESTION PRESENTED AND CONCLUSION
When does the ten-day period for filing rules opinions begin?
     I construe the ten-day period for filing of the rules and the attorney general's opinion as beginning to run from the date on which I render my opinion on the constitutionality and legality of an agency's rules.
ANALYSIS
Under C.R.S. 1973, 24-4-103(8)(b), no time limit is placed on the issuance of an attorney general's opinion after an agency has submitted its rules to this office. By charging the attorney general with the duty to review the constitutionality and legality of all rules, the legislature obviously intended to afford to the attorney general a reasonable time in which to analyze the rules and to research the relevant legal issues.
SUMMARY
Reading together subsections (8)(b) and (11)(d) as amended, it is my view that the ten-day period begins on the date my opinion is issued and not on the date the rules are adopted by the agency.
Very truly yours,
                              J.D. MacFARLANE Attorney General
ADMINISTRATIVE PROCEDURE RULES AND REGULATIONS
C.R.S. 1973, 24-4-103(11)(d) C.R.S. 1973, 24-4-103(8)(b)
SOCIAL SERVICES, DEPT. OF Other Adm. Supportive SECRETARY OF STATE DEPT.
The statutory requirement that attorney general's opinion and rules be filed with the Secretary of State within ten days is construed to mean within 10 days after the attorney general's opinion is rendered. (N.B. This is not the current position of the office.)